DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 10, 2022 has been entered.

Response to Amendment
The amendment filed on July 10, 2022 in response to the previous Office Action (04/11/2022) is acknowledged and has been entered.
	Claims 1 – 21 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 10, 2022 have been fully considered but they are not persuasive. Applicant appears to be looking at the Cederlund and NEC references as single references, instead of being used in combination with the prior references. The combination will be addressed below in the claim rejections.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Applicant is advised that should claim 1 be found allowable, claims 20 and 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 4, 10, 12, 14 and 16 – 21 rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2015/0062402) in view of Cederlund et al. (US 2015/0130740).
Regarding claim 1, Kudo discloses, in at least figures 1, 8 and 9, an electronic device comprising at least one memory and at least one processor which function as: a line-of-sight input unit (302/141) configured to receive a line-of-sight input by a line of sight of a user who looks at a display (¶77-78: visual line detection sensor 302 for EVF detects the eye part of the operator via a half mirror 303 and an eyepiece lens 304; a visual line detecting function of inputting a visual line detection signal output from the visual line detection sensor 141 for the rear surface liquid crystal to detect the visual line direction of the operator); an acquisition unit (111) configured to acquire an image that is captured by an image sensor with predetermined imaging parameter (FN/SS) (¶115, 123: imaging element 111 is driven by the imaging element drive circuit 110 to continuously perform an exposure operation; image processing circuit 102 determines a parameter such as the F number FN or the shutter speed SS as the exposure value of still photography); a display control unit configured to display the image, which is acquired by the acquisition unit, on the display (¶116, 123: image processing circuit 102 converts the image data output from the imaging element 111 into the video signal to perform the live view display in the EVF unit 300); a first operation unit (looking into EVF 300) configured to receive a first operation input by the user (¶118: starts the detection of the visual line direction of the operator if the operator looks into the EVF unit 300); a second operation unit (Release Switch) configured to receive a second operation input, which is different from the first operation input, by the user (¶127: in response to the on-state of the release switch, controls the image processing circuit 102, the shutter control drive circuit 121, and furthermore the lens drive mechanism 204 and the diaphragm drive mechanism 202 of the lens unit 200, thereby performing the still photography); and a control unit configured to, in a state where the image is displayed on the display by the display control unit, perform setting of the predetermined imaging parameter on a basis of a part of the image in an area corresponding to a line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed (¶124-126: FN or SS is set based on gaze detection and user selections), and perform image processing (still photography) on the image displayed on the display on a basis of the line- of-sight position in a case where the second operation input is performed (¶127: in response to the on-state of the release switch, controls the image processing circuit 102, the shutter control drive circuit 121, and furthermore the lens drive mechanism 204 and the diaphragm drive mechanism 202 of the lens unit 200, thereby performing the still photography). Kudo fails to explicitly disclose wherein the first operation input by hand of the user.
In the same field of endeavor, Cederlund teaches using both gaze and touch to confirm position and controlling parameters based on gestures (figs. 12, 13, 15; ¶43-45: new position or size of the object may be confirmed by removing the at least one finger from the touchpad or touchscreen, placing an additional finger on the touchpad or touchscreen, maintaining gaze at a location on the information presentation area or saying a word or phrase). In light of the teaching of Cederlund, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Cederlund’s teaching in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in an improved device that, in a more efficient way, takes advantage of the potential in using eye tracking for improving and facilitating the user interaction with a device and in particular user interaction with graphical user interfaces.

Regarding claim 3, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. Kudo also teaches wherein the setting of the predetermined imaging parameter is setting of an imaging parameter corresponding to an icon displayed in the line-of-sight position (figs. 2, 9; ¶91, 108: parameters such as an F number FN (F5.6) and a shutter speed SS (200) displayed together with a subject such as a landscape on a display screen 140a of the liquid crystal monitor 140 for the rear surface).
Regarding claim 4, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. Kudo also teaches wherein the imaging parameter includes at least one of an aperture value, a shutter speed and a focal distance (fig. 2-3; ¶91: parameter changing section 160 detects the movement of the gazing point of the operator to change the F number FN (F5.6), the shutter speed SS (200) or the like).

Regarding claim 10, Kudo in view of Cederlund et al. discloses all of the aforementioned limitations of claim 1. Kudo also teaches wherein the display control unit displays an indicator corresponding to the line-of-sight position (fig. 8; ¶108: the parameter is highlighted. In the highlighting of the parameter, a numeric value of the F number FN (F5.6) is displayed in bold characters and a font size is enlarged. The change of the display mode of the parameter is not limited to the highlighting, but a display color may be changed, or the display mode may be changed to blinking or the like).

Claims 12 and 14 rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Kudo in view of Cederlund et al.

Regarding claim 16, Kudo in view of Cederlund et al. discloses all of the aforementioned limitations of claim 1. Kudo also teaches wherein the first operation unit is independent of the line-of-sight input unit (¶118: looking into the EVF 300 is separate from the line of sight input unit 302).
Regarding claim 17, Kudo in view of Cederlund et al. discloses all of the aforementioned limitations of claim 10. Kudo also teaches wherein the setting of the predetermined imaging parameter is different from displaying of the indicator (fig. 8; ¶91; 108: parameter changing section 160 detects the movement of the gazing point of the operator to change the F number FN (F5.6), the shutter speed SS (200) or the like…the parameter is highlighted).

Regarding claim 18, Kudo in view of Cederlund et al. discloses all of the aforementioned limitations of claim 1. Kudo also teaches wherein in the state where the image is displayed on the display by the display control unit, the control unit switches between performing setting of the predetermined imaging parameter on a basis of a part of the image in an area corresponding to the line-of-sight position and fixing of the predetermined imaging parameter based on the part of the image, on a basis of the first operation input (fig. 9-12; ¶124-126: gaze is detected, then highlighted, then set and then fixed).

Regarding claim 19, Kudo in view of Cederlund et al. discloses all of the aforementioned limitations of claim 1. Kudo also teaches further comprising the image sensor, wherein the control unit controls the image sensor with the predetermined imaging parameter, and the display control unit displays a live view image captured by the image sensor on the display (fig. 9; ¶115-116: starts a live view operation (STEP 3). In the live view operation… imaging element 111 is driven by the imaging element drive circuit 110 to continuously perform an exposure operation…image data output from the imaging element 111 is sent to the image processing circuit 102...image processing circuit 102 performs image processing to convert the image data output from the imaging element 111 into the video signal to perform the live view display in the EVF unit 30).

Regarding claim 20, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein in the state where the image is displayed on the display by the display control unit, the control unit performs setting of the predetermined imaging parameter on the basis of the part of the image in the area corresponding to the line-of-sight position in the case where the user performs the first operation input while viewing the display, and the control unit performs image processing on the image displayed on the display on the basis of the line-of-sight position in the case where the user performs the second operation input (Kudo ¶124-127: FN or SS is set based on gaze detection and user selections; in response to the on-state of the release switch, controls the image processing circuit 102, the shutter control drive circuit 121, and furthermore the lens drive mechanism 204 and the diaphragm drive mechanism 202 of the lens unit 200, thereby performing the still photography…Cederlund ¶73, 145-146, 209: processing module 250 may be configured to execute at least one user action manipulating a view presented on the information presentation area 201 based on the determined gaze point area and at least one user generated gesture based control command…the present invention allows a user to interact with a computer device 30 in touchscreen like manner, e.g. manipulate objects presented on the information presentation area 20, using gaze and gestures, e.g. by moving at least one finger on a touchpad 51).

Regarding claim 21, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination also teaches wherein in the state where the image is displayed on the display by the display control unit, the control unit performs setting of the predetermined imaging parameter on the basis of the part of the image in the area corresponding to the line-of-sight position in in response to the user performing the first operation input while viewing the display, and the control unit performs image processing on the image displayed on the display on the basis of the line-of-sight position in the case where the user performs the second operation input (Kudo ¶124-127: FN or SS is set based on gaze detection and user selections; in response to the on-state of the release switch, controls the image processing circuit 102, the shutter control drive circuit 121, and furthermore the lens drive mechanism 204 and the diaphragm drive mechanism 202 of the lens unit 200, thereby performing the still photography…Cederlund ¶73, 145-146, 209: processing module 250 may be configured to execute at least one user action manipulating a view presented on the information presentation area 201 based on the determined gaze point area and at least one user generated gesture based control command…the present invention allows a user to interact with a computer device 30 in touchscreen like manner, e.g. manipulate objects presented on the information presentation area 20, using gaze and gestures, e.g. by moving at least one finger on a touchpad 51).

Claim 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 2015/0062402) in view of Cederlund et al. in view of Hill et al. 
Regarding claim 2, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the setting of the predetermined imaging control is setting of a focal point detection region for focusing on an object corresponding to the line-of-sight position.
In the same field of endeavor, Hill teaches the secondary camera 320, the processor 360, and/or the eye tracking system 390 could analyze images produced by the secondary camera 320 to determine if the photographer is looking at the LCD screen 130 and, if so, where on the LCD screen 130 the photographer is looking. The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150 and autofocus system 380 would then perform an autofocus operation on the portion of a captured image that corresponds to the region of interest (¶33). In light of the teaching of Hill, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Hill’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in an improved device which detects movement of an operator's visual line on a display screen to detect ROI and the intended target to be captured in focus.

Regarding claim 9, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the control unit performs image processing on the image displayed on the display on a basis of the line-of-sight position in a case where the second operation input is performed, and records an image to be recorded in a recording medium, without performing the image processing.
In the same field of endeavor, Hill teaches If it was determined at box 540 that the photographer is not looking at the viewfinder, then, at box 590, the primary camera is notified to use a traditional autofocus procedure on the entire captured image displayed in the entire viewfinder. At box 580, a shutter button on the device can then be pressed, and an image from the primary camera can be captured; The photographer could then activate the autofocus system 380 by partially depressing the mechanical shutter button 140 or by touching the virtual shutter button 150 (fig. 5; ¶33, 36). In light of the teaching of Hill, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Hill’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in an improved device which detects movement of an operator's visual line on a display screen to detect ROI and the intended target to be captured in focus.

Claim 5 – 8, 11, 13 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Cederlund et al. in view of Marchessoux et al. (US 2013/0287313).
Regarding claim 5, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the image processing is processing to increase brightness of a region corresponding to the line-of-sight position, in the image displayed on the display.
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in a device with improved visualization of subtleties in a ROI in an image, there is provided a method for increasing the perceived contrast in the ROI.

Regarding claim 6, Kudo in view of Cederlund et al. in view of Marchessoux disclose all of the aforementioned limitations of claim 5. Marchessoux also teaches wherein in a case where the brightness of the region is lower than a threshold, the control unit corrects the brightness of the region to brightness of the threshold (fig. 2-3; ¶85-86: difference in luminance between a modified ROI and the background. As shown, the region of interest includes a transitioning area 106 between the ROI and the background. It should be noted that the transitioning area may be part of the ROI 102 or the background 104, but preferably is located at the threshold between the ROI 102 and the background 104. Transitioning may be accomplished by using various methods, such as a Gabor filter, Gaussian blur, or spatial-temporal dithering).

Regarding claim 7, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the image processing is processing to change an image processing parameter of a region corresponding to the line-of-sight position in the image displayed on the display.
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in a device with improved visualization of subtleties in a ROI in an image, there is provided a method for increasing the perceived contrast in the ROI.

Regarding claim 8, Kudo in view of Cederlund et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein the image processing is processing on a region corresponding to the line-of-sight position in the image displayed on the display.
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in a device with improved visualization of subtleties in a ROI in an image, there is provided a method for increasing the perceived contrast in the ROI.

Regarding claim 11, Kudo discloses, in at least figures 1, 8 and 9, an electronic device comprising at least one memory and at least one processor which function as: a line-of-sight input unit (302/141) configured to receive a line-of-sight input by a line of sight of a user who looks at a display (¶77-78: visual line detection sensor 302 for EVF detects the eye part of the operator via a half mirror 303 and an eyepiece lens 304; a visual line detecting function of inputting a visual line detection signal output from the visual line detection sensor 141 for the rear surface liquid crystal to detect the visual line direction of the operator); an acquisition unit (111) configured to acquire an image that is captured by an image sensor with predetermined imaging parameter (FN/SS) (¶115, 123: imaging element 111 is driven by the imaging element drive circuit 110 to continuously perform an exposure operation; image processing circuit 102 determines a parameter such as the F number FN or the shutter speed SS as the exposure value of still photography); a display control unit configured to display the image, which is acquired by the acquisition unit, on the display (¶116, 123: image processing circuit 102 converts the image data output from the imaging element 111 into the video signal to perform the live view display in the EVF unit 300); a first operation unit (looking into LCD) configured to receive a first operation input by the user (¶118: starts the detection of the visual line direction of the operator if the operator looks into the EVF unit 300); a second operation unit (Release Switch) configured to receive a second operation input, which is different from the first operation input, by the user (¶127: in response to the on-state of the release switch, controls the image processing circuit 102, the shutter control drive circuit 121, and furthermore the lens drive mechanism 204 and the diaphragm drive mechanism 202 of the lens unit 200, thereby performing the still photography); and a control unit configured to, in a state where the image is displayed on the display by the display control unit, perform setting of the predetermined imaging parameter on a basis of a part of the image in an area corresponding to a line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed (¶124-126: FN or SS is set based on gaze detection and user selections). Kudo fails to explicitly disclose wherein the first operation input by hand of the user.
In the same field of endeavor, Cederlund teaches using both gaze and touch to confirm position and controlling parameters based on gestures (figs. 12, 13, 15; ¶43-45: new position or size of the object may be confirmed by removing the at least one finger from the touchpad or touchscreen, placing an additional finger on the touchpad or touchscreen, maintaining gaze at a location on the information presentation area or saying a word or phrase). In light of the teaching of Cederlund, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Cederlund’s teaching in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in an improved device that, in a more efficient way, takes advantage of the potential in using eye tracking for improving and facilitating the user interaction with a device and in particular user interaction with graphical user interfaces. The combination fails to explicitly disclose perform setting of the predetermined imaging parameter on a basis of the line-of-sight position, to which the line of sight is inputted, in a case where the first operation input is performed, and perform partial control of display brightness of the display on a basis of the line-of-sight position in a case where second operation input is performed.
	In the same field of endeavor, Marchessoux teaches a corresponding visual indicator, in which image processing is performed to increase brightness of the ROI in the line-of-sight of a user compared to the other parts of the image. The ROI may be defined using any technique including gaze tracking technology (fig. 3; ¶81, 84, 102). In light of the teaching of Marchessoux, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use Marchessoux’s configuration in Kudo’s system because an artisan of ordinarily skill would recognize that this would result in a device with improved visualization of subtleties in a ROI in an image, there is provided a method for increasing the perceived contrast in the ROI.

Claim 13 and 15 rejected as applied to claim 11 above. The method steps as claimed would have been implied by the apparatus of Kudo in view of Cederlund et al. in view of Marchessoux.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakai (US 2021/0073364) teaches using both line-of-sight and touch to confirm/match position

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698